Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This office action is responsive to application No. 12/611,650 filed on 12/03/2020.  Claim(s) 1-20 is/are pending and have been examined.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new ground(s) of rejection.
Although a new ground(s) of rejection has been made. Some of Applicant’s arguments need to be addressed.
Applicant asserts on P.1-2 that “Applicant respectfully disagrees with the Office that Ma discloses "identify, via a sensor, which output port of the output port interface is currently coupled to the display" as recited in claim 1. In contrast, Ma uses a single cable connected to the output port of the mobile device to connect to various types of audio/video inputs of an external display device. See paragraph 20 of Ma which states "a single cable can be used to connect to various types of audio/video connections of an external display device". Thus, Ma instead identifies which port of the display device the mobile phone is connected to. In particular, see paragraph 21 of Ma, which states "Software and hardware can be used in conjunction to determine if the nwbile phone device is connected to a TV out connection, a VGA connection, a HDMI connection, or other type of connections" ( emphasis added)…”

As evidenced above, we can clearly see that the software and hardware used in conjunction taught in Ma isn’t talking about various multiple types of connections that may reside on an external display device. But rather, the multiple types of connections refer to the other end of the mobile phone device cable, where the other end of the cable can have multiple connectors based on respective video standards used, such as TV out, VGA, HDMI, VGA, etc. Thus, the software and hardware mentioned, identifies which output port from the other end of the mobile phone device cable is currently coupled to a display. Where the other end of the cable having multiple different type of connectors would be the output port interface of the mobile device.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5, 7-13, 15-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potrebic et al. (US 2010/0162292), in view of Ma et al. (US 2010/0216508), in view of Choyi et al. (US 2010/0068990), and further in view of Billmaier et al. (US 7,350,157).
Consider claim 1, Potrebic teaches a video output device comprising: an output interface that communicatively couples to a display (Fig. 1 shows the output interface 102, 104, and 108 connected to the display device); and
a processor (processor 128-Fig.1, Paragraph 0035) operable to: 

electronically identify a set of video programming available for output (Paragraph 0063 teaches determination is made of available programming content in high definition and standard definition);
electronically filter the set of video programming responsive to a determination regarding whether the display is capable of presenting high definition content including electronically removing content from an electronic programming guide, thus reducing size of the electronic programming guide, screen(s) to display programming that the display is capable of presenting (Paragraph 0021 teaches access to content may be managed based on the capabilities of the client. Access to channels having matching content is granted or restricted based on capabilities of the client. Paragraph 0036 teaches if the client supports high definition output, the access module may grant access to high definition content and restrict access to standard definition count when matching content is available to the client. Paragraph 0037 teaches access module communication with EPG module, where inclusion of representations in the EPG may be based on client hardware and software capabilities. EPG may be formed to include representations of content that is provided via 
electronically output a revised electronic program guide, identifying the filtered set of video programming, for presentation by the display; and electronically reformat content for presentation on the display in accordance with capabilities of the display based on the electronic determination of whether the display is capable of presenting high definition content (Paragraph 0048 teaches determine that client capabilities do not support high definition output, access module communicating with mapping module to include the standard definition channel and not the high definition channel, thus restricting high definition channels and permitting access to standard definition channel. Paragraph 0052 teaches based on the capabilities of the client, access modules may Thus content of the listings/EPG is reformatted for presentation to the user on the display, such as removal of matching standard definition content, when display is capable of outputting high definition content, where listings/EPG are rearranged and outputted for display based on display capabilities).
Potrebic does not explicitly teach wherein the output port interface is arranged within the video output device; and
processor operable to: 
identify, via a sensor, which output port of the output port interface is currently coupled to the display; 
wherein determination is based on the identification, via the sensor, of which output port of the output port interface is currently coupled to the display;
removing content from an electronic programming guide, thus enabling scrolling through fewer screens to display programming.
Thus sensor of mobile phone detects what connection port is connected to the external display, whether it be, VGA, S-video, composite video, RGB, HDMI, etc, and sends video data in accordance with the respective standard for the video connection. Since the type of connection limits the resolution of content that can be sent, such as SD or HD content, based on the determination, mobile device determines the type of display device via what type of connector display device is connected to, thus what display is capable of presenting, and provides content in accordance with the respective standard for the corresponding video connection).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Potrebic to include processor operable to: identify, via a sensor, which output port of the output port interface is currently coupled to the 
Potrebic and Ma do not explicitly teach wherein the output port interface is arranged within the video output device;
removing content from an electronic programming guide, thus enabling scrolling through fewer screens to display programming.
In analogous art, Choyi teaches wherein the output port interface is arranged within the video output device (Paragraph 0010 teaches mobile device may be used as a conduit to provide content to an existing rendering device. Paragraph 0012 teaches IPTV imagery is supplied to the rendering device via a physical link between the mobile device and rendering device 150. Paragraph 0027 teaches mobile device 140 communicates with the rendering device 150 via a physical layer interface PHY. The physical layer interface PHY comprises a wired audiovisual link such as HDMI, S-video, VGA and so on. Paragraph 0039 teaches mobile telephones are manufactured to include any suitable physical layer interface, such as the VGA, HDMI and/or other interface described above. Any physical layer interface that enables a mobile device to be physically 
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Potrebic and Ma to include wherein the output port interface is arranged within the video output device, as taught by Choyi, for the advantage of including any suitable physical layer interface, such as VGA, HDMI, and/or other interface described, that enables the mobile device to be physically connected to an external rendering device, to be incorporated within a mobile device at the time of its manufacture (Choyi – Paragraph 0039), allowing the user to easily connect to desired display device(s) to present/view content, without the need to carry around additional wiring/adapters.
Potrebic, Ma, and Choyi do not explicitly teach removing content from an electronic programming guide, thus enabling scrolling through fewer screens to display programming.
In an analogous art, Billamier teaches removing content from an electronic programming guide, thus enabling scrolling through fewer screens to display programming (Fig.17, Col 15: lines 1-3 teaches filtering cards 200 based on broadcast quality or recording quality of associated media programs. Col 15: lines 45-55 teaches each card 200 representing a media program may include a media quality indicator or tag, that may indicate the video quality for a media program. Tag may indicate 1080i HDTV, 480i non-HDTV, HDTV, or high quality, etc. Col 16: lines 8-28 teaches a media quality filter that filters the sequence of cards that are compatible with the specified levels within the filter. For instance When available content is/are filtered, the filtered content presented would be less than the entirety of the unfiltered content. Thus, since there are now fewer filtered content selections, the user would naturally scroll through fewer screens).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Potrebic, Ma, and Choyi to include removing content from an electronic programming guide, thus enabling scrolling through fewer screens to display programming, as taught by Billamier, for the advantage of allowing the user to quickly view and select among available programs (Billamier – Col 16: lines 50-52), allowing the user to quickly traverse, ascertain, and select desired programming to view.

claim 13, Potrebic teaches a method of operating a video output device, the method comprising: receiving, at a video output device, a set of video programming available for viewing through the video output device (Fig.1 shows the system; Paragraph 0027, 0041 teaches receiving programming);
electronically determining whether the display communicatively coupled to the video output device is capable of displaying high definition content (602-Fig.6 shows the step of determining HD capabilities. Paragraph 0062 teaches the determination of the client capabilities performed by access module 130 querying module 136. Figs.1 & 2 show the processor containing the access module 130);
electronically filtering the set of video programming responsive to determining that the display is capable of presenting high definition content including electronically removing content from an electronic programming guide, thus reducing size of the electronic programming guide, screen(s) to display programming that the display is capable of presenting (Paragraph 0021 teaches access to content may be managed based on the capabilities of the client. Access to channels having matching content is granted or restricted based on capabilities of the client. Paragraph 0036 teaches if the client supports high definition output, the access module may grant access to high definition content and restrict access to standard definition count when matching content is available to the client. Paragraph 0037 teaches access module communication with EPG module, where inclusion of representations in the EPG may be based on client hardware and software capabilities. EPG may be formed to include representations of content that is provided via high definition and not the 
electronically outputting the filtered set of video programming for presentation by the display; and electronically reformatting content for presentation on the display in accordance with capabilities of the display based on the electronic determination of whether the display is capable of presenting high definition content (Paragraph 0048 teaches determine that client capabilities do not support high definition output, access module communicating with mapping module to include the standard definition channel and not the high definition channel, thus restricting high definition channels and permitting access to standard definition channel. Paragraph 0052 teaches based on the capabilities of the client, access modules may determine which channels provide matching content, and communicate a listing to the EPG module of channels to be used to form the EPG. Paragraph 0053-0054 teaches when it is determined that client supports high definition output, representations of matching standard definition Thus content of the listings/EPG is reformatted for presentation to the user on the display, such as removal of matching standard definition content, when display is capable of outputting high definition content, where listings/EPG are rearranged and outputted for display based on display capabilities).
Potrebic does not explicitly teach electronically identify, via a sensor, which output port of an output port interface of the video output device is currently coupled to a display, wherein the output port interface is arranged within the video output device;
wherein determining is based on the identification, via the sensor, of which output port of the output port interface is currently coupled to the display;
removing content from an electronic programming guide, thus enabling scrolling through fewer screens to display programming.
In an analogous art, Ma teaches electronically identify, via a sensor, which output port of an output port interface of the video output device is currently coupled to a display; wherein determining is based on the identification, via the sensor, of which output port of the output port interface is currently coupled to the display (Paragraph 0008 teaches a second display controller for driving an external display, wherein external display is connectable to the second display Thus sensor of mobile phone detects what connection port is connected to the external display, whether it be, VGA, S-video, composite video, RGB, HDMI, etc, and sends video data in accordance with the respective standard for the video connection. Since the type of connection limits the resolution of content that can be sent, such as SD or HD content, based on the determination, mobile device determines the type of display device via what type of connector display device is connected to, thus what display is capable of presenting, and provides content in accordance with the respective standard for the corresponding video connection).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Potrebic to include electronically identify, via a sensor, which output port of an output port interface of the video output device is currently coupled to a display; wherein determining is based on the identification, via the sensor, of which output port of the output port interface is currently coupled to the display, as taught by Ma, for the advantage of allowing the system to be able to determine the type of connection used and send video data in accordance with the respective standard for that video connection (Ma – Paragraph 0025), enabling the system to quickly and efficiently adapt to different 
Potrebic and Ma do not explicitly teach wherein the output port interface is arranged within the video output device;
removing content from an electronic programming guide, thus enabling scrolling through fewer screens to display programming.
In analogous art, Choyi teaches wherein the output port interface is arranged within the video output device (Paragraph 0010 teaches mobile device may be used as a conduit to provide content to an existing rendering device. Paragraph 0012 teaches IPTV imagery is supplied to the rendering device via a physical link between the mobile device and rendering device 150. Paragraph 0027 teaches mobile device 140 communicates with the rendering device 150 via a physical layer interface PHY. The physical layer interface PHY comprises a wired audiovisual link such as HDMI, S-video, VGA and so on. Paragraph 0039 teaches mobile telephones are manufactured to include any suitable physical layer interface, such as the VGA, HDMI and/or other interface described above. Any physical layer interface that enables a mobile device to be physically connected to an external rendering device may be incorporated within a mobile telephone at the time of its manufacture).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Potrebic and Ma to include wherein the output port interface is arranged within the video output device, as taught by Choyi, for the advantage of including any suitable physical layer interface, such as VGA, HDMI, 
Potrebic, Ma, and Choyi do not explicitly teach removing content from an electronic programming guide, thus enabling scrolling through fewer screens to display programming.
In an analogous art, Billamier teaches removing content from an electronic programming guide, thus enabling scrolling through fewer screens to display programming (Fig.17, Col 15: lines 1-3 teaches filtering cards 200 based on broadcast quality or recording quality of associated media programs. Col 15: lines 45-55 teaches each card 200 representing a media program may include a media quality indicator or tag, that may indicate the video quality for a media program. Tag may indicate 1080i HDTV, 480i non-HDTV, HDTV, or high quality, etc. Col 16: lines 8-28 teaches a media quality filter that filters the sequence of cards that are compatible with the specified levels within the filter. For instance media quality filter may filter HDTV level tags, where only HDTV cards are then shown. User may scroll through the sequence of filter cards. Fig.18, Col 16: lines 31-35, lines 42-56 teaches media programs may also be listed within a more conventional, grid-based EPG which may also be filtered based on broadcast or recording quality. Media quality filter processes the list to filter out media programs that do not satisfy the quality level(s) specified. Filtered programming When available content is/are filtered, the filtered content presented would be less than the entirety of the unfiltered content. Thus, since there are now fewer filtered content selections, the user would naturally scroll through fewer screens).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Potrebic, Ma, and Choyi to include removing content from an electronic programming guide, thus enabling scrolling through fewer screens to display programming, as taught by Billamier, for the advantage of allowing the user to quickly view and select among available programs (Billamier – Col 16: lines 50-52), allowing the user to quickly traverse, ascertain, and select desired programming to view.

Consider claim 17, Potrebic teaches a television receiver comprising: a communication interface operable to receive electronic programming guide data, the electronic programming guide data including at least one pair of a standard definition service and a high definition service associated with a single broadcast channel (Fig. 1 shows the output interface 102, 104, and 108 connected to the display device; Figs.3, 5, and 7 shows the EPG; Paragraph 0021, 0037, 0049-
an output interface that communicatively couples to a display, the television receiver (Fig. 1 shows the output interface 102, 104, and 108 connected to the display device); and
a processor (processor 128-Fig.1, Paragraph 0035) operable to: 
electronically determine whether the display is capable of presenting high definition content (602-Fig.6 shows the step of determining HD capabilities. Paragraph 0062 teaches the determination of the client capabilities performed by access module 130 querying module 136. Figs.1 & 2 show the processor containing the access module 130);
responsive to identifying that the display is capable of presenting high definition content, electronically filter the standard definition service from the electronic programming guide data including electronically removing content from an electronic programming guide, thus reducing size of the electronic programming guide, screen(s) to display programming that the display is capable of presenting (Paragraph 0021 teaches access to content may be managed based on the capabilities of the client. Access to channels having matching content is granted or restricted based on capabilities of the client. Paragraph 0036 teaches if the client supports high definition output, the access module may grant access to high definition content and restrict access to standard definition count when matching content is available to the client. Paragraph 0037 
electronically initiate output of the filtered electronic programming guide through the output interface for presentation by the display; and electronically reformat content for presentation on the display in accordance with capabilities of the display based on the electronic determination of whether the display is capable of presenting high definition content (Paragraph 0048 teaches determine that client capabilities do not support high definition output, access module communicating with mapping module to include the standard definition Thus content of the listings/EPG is reformatted for presentation to the user on the display, such as removal of matching standard definition content, when display is capable of outputting high definition content, where listings/EPG are rearranged and outputted for display based on display capabilities).
Potrebic does not explicitly each wherein the output port interface is arranged within the television receiver; and
electronically identify, via a sensor, which output port of the output port interface is currently coupled to the display;
wherein determination is based on the identification, via the sensor, of which output port of the output port interface is currently coupled to the display;

In an analogous art, Ma teaches electronically identify, via a sensor, which output port of the output port interface is currently coupled to the display; wherein determination is based on the identification, via the sensor, of which output port of the output port interface is currently coupled to the display (Paragraph 0008 teaches a second display controller for driving an external display, wherein external display is connectable to the second display controller via a connector. Paragraph 0016 external display device 26 can be connected to the mobile phone device via connection capable of communicating via a VGA connection, analog TV-out connection, e.g. S-video, component, or other TV connection, a HDMI connection, or other audio and/or video connections. Paragraph 0020 teaches connecting to various types of audio/video connections of an external display device. Software can configure the device to correctly output the correct signals for a particular connections. Paragraph 0021 teaches software and hardware can be used in conjunction to determine if the mobile phone device is connected to a TV out connection, a VGA connection, a HDMI connection, or other type of connections. Once type of connection is determined, mobile phone device can initiate transmission of the video data in accordance with the respective standards for that connection. Paragraph 023 teaches software can determine whether there is a VGA, TV out, HDMI, or other connection to the external display device 26. Paragraph 0024 teaches mobile phone device automatically sensing the type of connection to the external display device 26. Thus sensor of mobile phone detects what connection port is connected to the external display, whether it be, VGA, S-video, composite video, RGB, HDMI, etc, and sends video data in accordance with the respective standard for the video connection. Since the type of connection limits the resolution of content that can be sent, such as SD or HD content, based on the determination, mobile device determines the type of display device via what type of connector display device is connected to, thus what display is capable of presenting, and provides content in accordance with the respective standard for the corresponding video connection).

Potrebic and Ma do not explicitly teach wherein the output port interface is arranged within the receiver;
removing content from an electronic programming guide, thus enabling scrolling through fewer screens to display programming.
In analogous art, Choyi teaches wherein the output port interface is arranged within the receiver (Paragraph 0010 teaches mobile device may be used as a conduit to provide content to an existing rendering device. Paragraph 0012 teaches IPTV imagery is supplied to the rendering device via a physical link between the mobile device and rendering device 150. Paragraph 0027 teaches mobile device 140 communicates with the rendering device 150 via a physical layer interface PHY. The physical layer interface PHY comprises a wired audiovisual link such as HDMI, S-video, VGA and so on. Paragraph 0039 
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Potrebic and Ma to include wherein the output port interface is arranged within the receiver, as taught by Choyi, for the advantage of including any suitable physical layer interface, such as VGA, HDMI, and/or other interface described, that enables the mobile device to be physically connected to an external rendering device, to be incorporated within a mobile device at the time of its manufacture (Choyi – Paragraph 0039), allowing the user to easily connect to desired display device(s) to present/view content, without the need to carry around additional wiring/adapters.
Potrebic, Ma, and Choyi do not explicitly teach removing content from an electronic programming guide, thus enabling scrolling through fewer screens to display programming.
In an analogous art, Billamier teaches removing content from an electronic programming guide, thus enabling scrolling through fewer screens to display programming (Fig.17, Col 15: lines 1-3 teaches filtering cards 200 based on broadcast quality or recording quality of associated media programs. Col 15: lines 45-55 teaches each card 200 representing a media program may include a media quality indicator or tag, that may indicate the video quality for a media When available content is/are filtered, the filtered content presented would be less than the entirety of the unfiltered content. Thus, since there are now fewer filtered content selections, the user would naturally scroll through fewer screens).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Potrebic, Ma, and Choyi to include removing content from an electronic programming guide, thus enabling scrolling through fewer screens to display programming, as taught by Billamier, for the advantage of allowing the user to quickly view and select among available programs (Billamier 

Consider claims 2 and 15, Potrebic, Ma, Choyi, and Billamier teach wherein the set of video programming includes at least one pair of a standard definition service and a high definition service associated with a single broadcast channel and wherein the processor is operable to filter the standard definition service from the set of video programming responsive to determining that the display is capable of presenting high definition content (Potrebic - Paragraph 0064-0066 teaches an example for one channel)

Consider claim 3, Potrebic, Ma, Choyi, and Billamier teach wherein the set of video programming includes at least one pair of a standard definition service and a high definition service associated with a single broadcast channel and wherein the processor is operable to filter the high definition service from the set of video programming responsive to determining that the display is not capable of presenting high definition content (Potrebic - Paragraph 0048 teaches an example of filtering one channel).

Consider claims 4, 16, and 20 Potrebic, Ma, Choyi, and Billamier teach wherein the set of video programming includes a plurality of high definition services and a plurality of standard definition services and wherein the processor 

Consider claim 5, Potrebic, Ma, Choyi, and Billamier teach wherein the set of video programming includes a plurality of high definition services and a plurality of standard definition services and wherein the processor is operable to filter the plurality of high definition services from the set of video programming responsive to determining that the display is not capable of presenting high definition content (Potrebic – Paragraph 0048-0049).

Consider claims 7 and 19, Potrebic, Ma, Choyi, and Billamier teach wherein the output interface comprises a high definition multimedia interface (HDMI) (Ma – Paragraph 0016, 0021, 0023 teaches connection to external display device via HDMI connection; Choyi – Paragraph 0027, 0039 teaches physical layer interface comprises a wired audiovisual link such as HDMI).

Consider claim 8, Potrebic, Ma, Choyi, and Billamier teach wherein the video output device comprises a television receiver and wherein the set of video programming comprises electronic programming guide data associated with a plurality of channels (Potrebic – Figs.1&3).

Consider claim 9, Potrebic, Ma, Choyi, and Billamier teach wherein the television receiver comprises a satellite television receiver (Potrebic – Paragraph 0021).

Consider claim 10, Potrebic, Ma, Choyi, and Billamier teach wherein the television receiver comprises a cable television receiver (Potrebic – Paragraph 0021).

Consider claim 11, Potrebic, Ma, Choyi, and Billamier teach wherein the video output device comprises a television receiver and wherein the set of video programming comprises video on-demand programming available through the television receiver (Potrebic – Figs.1&3, Paragraph 0021, 0027).

Consider claim 12, Potrebic, Ma, Choyi, and Billamier teach further comprising a storage medium operable to store programming for subsequent viewing by a user, wherein the set of programming comprises a plurality of programs stored on the storage medium (Potrebic – Figs.1&3, Paragraph 0021, 0027-0028, 0031, 0034).

Claim(s) 6, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potrebic et al. (US 2010/0162292), in view of Ma et al. (US .
Consider claims 6 and 18, Potrebic, Ma, Choyi, and Billamier do not explicitly teach wherein the output interface is operable to bi-directionally communicate with the display and wherein the processor is also operable to determine whether the display is capable of presenting high definition content based on data received by the output interface from the display.
In an analogous art, Zustak teaches the output interface is operable to communicate with the display and wherein the processor is also operable to determine whether the display is also capable of presenting high definition content based on data received by the output interface from the display (Figs.3-4, Paragraph 0030-0031).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Potrebic, Ma, Choyi, and Billamier to include the output interface is operable to communicate with the display and wherein the processor is also operable to determine whether the display is also capable of presenting high definition content based on data received by the output interface from the display, as taught by Zustak, for the advantage of allowing the system to easily identify device capabilities, in order to quickly determine suitable parameters for transmission/display of content.
Potrebic, Ma, Choyi, Billamier, and Zustak do not explicitly teach bi-directional communication between a display and client device.

Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Potrebic, Ma, Choyi, Billamier, and Zustak to include bi-directional communication between a display and client device, as taught by Zustak, for the advantage of enabling for the facilitation of standardized, fast, and uniform communication information for a variety of software and hardware platforms.

Consider Claim 14, is/are rejected for the same reasons stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON K LIN whose telephone number is (571)270-1446.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON K LIN/Primary Examiner, Art Unit 2425